Citation Nr: 0722218	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for PTSD.  The RO issued a notice 
of the decision in September 2004, and the veteran timely 
filed a Notice of Disagreement (NOD) in October 2004.  
Subsequently, in August 2005 the RO provided a Statement of 
the Case (SOC), and thereafter, in September 2005, the 
veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which occurred in June 2006 where the veteran presented as a 
witness.  


FINDINGS OF FACT

The veteran currently has a diagnosis of PTSD and a competent 
opinion from a psychiatrist has linked this current disorder 
to a claimed in-service non-combat stressor; the evidence 
falls at least in relative equipoise with respect to whether 
the claimed in-service stressor occurred.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
PTSD is warranted, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  It should be noted, 
however, that the RO should cure any potential defects in 
notice, as would be demonstrated by a failure to notify the 
veteran of all five elements of a service connection claim 
(to include the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability), or assistance provided by VA, prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision"); see also Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006) (holding that the VCAA 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability).   




II. Law & Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 
2007) (noting that "in order for a veteran to be able to 
show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272. 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, as here, then 
the veteran's testimony alone does not suffice to establish 
the occurrence of the alleged stressor; instead, the veteran 
must corroborate his testimony by credible supporting 
evidence.  See Stone, 480 F.3d at 1114 (finding no error in 
Board determination that a non-combat veteran's "own 
statements cannot serve as 'corroboration' of the facts 
contained in those statements"); Sizemore, 18 Vet. App. at 
270; Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 
389, 396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Because the question of whether the veteran was 
exposed to a stressor in service is a factual one, VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's June 1950 Report of Physical Examination 
reflects a normal clinical evaluation, and the accompanying 
Report of Medical History bears no indication of any prior 
mental disorders.  Reports of Physical Examination dated 
August 1952 and June 1954 likewise reflect normal 
psychological assessments.  The veteran's DD-214 Form 
indicates that he serviced as a truck driver during his 
active service in Korea.
 
In June 2000 the veteran submitted a statement regarding his 
in-service non-combat stressor.  The veteran conveyed that 
while driving a supplies truck past a refugee camp in Korea, 
he struck and killed a young civilian boy.  He described in 
detail that he stopped the truck after a fellow serviceman 
had informed him that he had hit the boy.  The veteran 
transported the child and his mother to the military base 
hospital, where the boy later died.  The mother had screamed 
at the veteran, and blood from the injured boy covered the 
seats of the truck and the veteran's clothing.  As stated in 
his October 2004 NOD, this incident allegedly occurred around 
October 1952 in Kunson, Korea.  

In September 2004 the veteran underwent a VA psychiatric 
examination.  At this time, the veteran again supplied the 
same account of his non-combat related in-service stressor.  
Since the event, the veteran had reported having flashbacks 
and nightmares about this incident, and he has been unable to 
cope with large crowds.  

After conducting a mental status examination, the VA 
clinician diagnosed the veteran with chronic and moderate 
PTSD and determined that "[t]he veteran's PTSD . . . present 
as service-connected and directly related to traumatic events 
experienced during the Korean war."  He noted the veteran's 
marked startle response, hyperarousal, hypervigilance, 
occasional impairments of concentration, episodic sleep 
disturbances and emotional detachment.               

In June 2006, the veteran submitted additional evidence in 
support of his claim.  Specifically, he offered a variety of 
photographs of him taken in a large supply tractor trailer, 
which he drove during service.  The veteran also provided 
photocopies of a number of letters, postmarked September 1952 
and September 1953, which he authored to family at home.  In 
one of the 1953 letters, he indicated that "I've got so much 
I want to talk to you about . . . but a letter is hardly the 
way I want to express myself."  In another 1952 letter, the 
veteran described that he was stationed near Kunson, and that 
when driving his supply tractor trailer, he would encounter 
Koreans.            

At his June 2006 Travel Board hearing, the veteran testified 
that during his service in Korea he operated 4,000 gallon 
tankers.  Hearing Transcript at 3.  The veteran again 
recalled in detail his claimed in-service, non-combat 
stressor.  Hearing Transcript at 4-8.  As before, he again 
stated that he had driven through a North Korean refugee camp 
and accidentally hit a boy.  Hearing Transcript at 5.  The 
mother screamed hysterically at him, and the veteran 
transported her and the injured child to the air base.  
Hearing Transcript at 6.  He later returned to the hospital 
to check on the boy and learned that he had died.  Hearing 
Transcript at 7.  

The veteran also indicated that one of the photographs he had 
submitted actually showed the front of the truck involved in 
the accident.  Hearing Transcript at 8.  He also affirmed 
that his September 1953 letter reflected a time when this 
accident and other things had been weighing on him in such a 
way that he sought to try to express it, but just could not 
bring himself to writing about it.  Hearing Transcript at 8-
9.  The veteran indicated that no one back home had known 
about the accident, and that since this event, he had often 
wondered about how the boy's mother had fared in life.  
Hearing Transcript at 9.  He further described his current 
PTSD symptoms and noted that he had periodic nightmares, 
anxiety attacks and depression.  Hearing Transcript at 9-11.           


b. Discussion
The Board finds that the evidence falls at least in relative 
equipoise with respect to the veteran's claim, in which case 
he receives the benefit of the doubt in his favor. 
Specifically, as noted by the September 2004 VA examiner, the 
veteran currently has PTSD, and this clinician expressly 
determined that the current PTSD is causally linked to the 
veteran's active service, and more specifically, the 
veteran's purported non-combat stressor of accidentally 
killing a civilian boy.  The Board also determines, based on 
the veteran's testimony, letters dated 1952 and 1953, as well 
as photographs provided from his active service, that it is 
at least as likely as not that his claimed in-service 
stressor occurred.  Over a period of years, from June 2000 
through his June 2006 Travel Board testimony, the veteran has 
presented consistent, credible and detailed accounts of this 
claimed stressor.  In addition, while the veteran's 1950s 
letters from service do not expressly reference the accident, 
these correspondences, which he wrote within one year of the 
incident, just as likely could be interpreted as 
corroborating the veteran's consistent accounts of the 
stressor, in that they demonstrate that he experienced some 
issues weighing on his mind after the incident, was stationed 
in Kunson, near where the accident purportedly occurred, and 
that he encountered Koreans while performing his truck 
driving duties.  Accordingly, construing all reasonable doubt 
in the veteran's favor, the Board grants this claim.  


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


